DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
Claims 1-53, 60-75 have been cancelled.  Claims 54-59, 76-80 are pending.  Claims 54-59 have been withdrawn.  Claim 76 has been amended.  Claims 76-80 are examined herein.
Applicant’s cancellation of claims 45 and 53 have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.  
Applicant’s arguments with respect to the 103 rejection have been fully considered but found not persuasive, therefore maintained for reasons of record and modified below as a result of the new claim amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over CAS REG NO 1022389-70-3 (of record) or over CAS REG NO 1047387-08-5 (of record), both in view of Peskin (US Patent 8,728,546, of record).
The instant claims are directed to a pharmaceutical composition comprising the claimed mitoketoscin compound and a pharmaceutically acceptable carrier or excipient. 
CAS REG NO 1022389-70-3 teaches that 1-methyl-β-(3-methylphenyl)-N-[2-(1-piperidinyl)ethyl-1H-indole-3-propanamide was entered into the database on 5/25/2008.  Various properties are also listed, including the bioconcentration factor.  The limitation in claim 53 is inherent because they are functional properties of the compound, which will necessarily occur in vivo or in vitro.

    PNG
    media_image1.png
    545
    679
    media_image1.png
    Greyscale

Claims 45-46, 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS REG NO 1047387-08-5 (of record).
CAS REG NO 1047387-08-5 teaches that 1-methyl-N-[2-(1-piperidinyl)ethyl]-β-[3-(trifluoromethyl)phenyl]-1H-indole-3-propanamide was entered into the database on 9/7/2008.  Various properties are also listed, including the bioconcentration factor.  The limitation in claims 53 is inherent because they are functional properties of the compound, which will necessarily occur in vivo or in vitro.

    PNG
    media_image2.png
    489
    623
    media_image2.png
    Greyscale

 It is noted that the limitation regarding “wherein the concentration of the active ingredient is sufficient to inhibit the formation of MCF7 mammospheres” is obvious because inhibiting the formation of MCF7 mammospheres is considered a mechanism of action that will necessarily occur from any amount of the claimed compound.  The specification does not provide any guidance as to the minimum or maximum amounts required to produce this effect.
However, CAS REG NO 1022389-70-3 or CAS REG NO 1047387-08-5 fail to disclose a pharmaceutically acceptable carrier or excipient.
Peskin teaches an anti-cancer medicament that can be administered orally, parenterally, or topically (abstract).  The active compounds may be mixed with at least one pharmaceutically acceptable carrier or excipient selected from water, ethanol, carboxymethyl cellulose (col. 23, lines 45-51), starches, lactose, glucose, calcium carbonate, or kaolin (col. 23, lines 1-16).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the claimed mitoketoscin compounds, as taught by CAS REG NO 1022389-70-3 or CAS REG NO 1047387-08-5, with the claimed pharmaceutically acceptable carrier or excipient, as taught by Peskin.
A person of ordinary skill in the art would have been motivated to add a pharmaceutically acceptable carrier or excipient because the claimed mitoketoscin compounds may be used for pharmaceutical purposes due to one of the listed properties being bioconcentraton factor.  Therefore, it would be obvious for one of ordinary skill in the art to combine with a pharmaceutically acceptable carrier or excipient for the ease of formulating a pharmaceutically acceptable composition as well as for the ease of administering to a subject in need thereof.

Response to Arguments
	Applicant continues to argue that all of the cited prior art references fail to qualify as prior art under 35 USC 102(a)(1) since the reference does not contain a date when the disclosure was publicly posted.
This is not persuasive because both CAS REG NO 1022389-70-3 and CAS REG NO 1047387-08-5 shows dates of 5/25/2008 and 9/7/2008, respectively, in which the claimed compounds were entered into STN from a chemical library supplied by Albany Molecular Research, Inc.  Since STN is a publicly available database, the aforementioned dates are the dates that qualify the cited references as prior art under 35 USC 102(a)(1).
Applicant argues that the bioconcentration factor relates to the “behavior of a chemical in terms of its likelihood of concentrating in organisms in the environment.”  Therefore, BCF has no relationship to the pharmaceutical activity of a compound.
This is not persuasive because the point is not that the claimed compounds possess pharmaceutical activity, but that the claimed compounds are intended to be administered to subject, therefore considered pharmaceutical in that sense.  Applicant’s supplied definition of BCF confirms as much, in that it focuses on the compound concentrating in an organism, where it comes into contact with water in the body.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627